Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   Claims 3 and 5 are rejected as being indefinite as the phrase “regular shape” is vague and indefinite.  Regular relative to an unknown standard? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017. 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    749
    624
    media_image2.png
    Greyscale

Taveira discloses “ 1. A method for managing flight restricted regions for an unmanned aerial vehicle (UAV), the method comprising: with (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)aid of an application processor, , (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131)receiving region information regarding the flight restricted regions from a database; and processing the region information to obtain positional information of the flight restricted regions relative to the UAV; and with aid of a flight controller in communication with the application processor, receiving the positional information of the flight restricted regions relative to the UAV; and controlling flight of the UAV based on the received positional information”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)



    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017.
Taveira discloses “2. The method of claim 1, wherein the region information comprises information regarding one or more sub regions of the flight restricted regions”.   (see FIG. 3a where the drone includes a first, a second and a third restricted area that a first drone cannot access 310a, 310b, 310c and each area in FIG. 3b includes subareas 320a, b where a first drone 100a is not allowed access but a second drone can access the subareas 100b)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in further in view of Canadian Patent Application Pub. No.: CA 3006037 C that was filed in 2015 to Ziemba et al.  
Taviera is silent but Ziemba teaches “…3. The method of claim 2, wherein the one or more sub regions comprise a base portion in a regular shape”.   (see FIG. 12 where the initial shape is show as 311 and the subregion is shown as block 309)’ 

    PNG
    media_image4.png
    554
    755
    media_image4.png
    Greyscale
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ziemba since Ziemba teaches that a first shape can provide a first no fly zone area and a second area can provide a second no fly zone area 309 within the region 311.  Some drones (military, emergency medical drones) can be instructed to be allowed to enter. However, others receive a broadcast signal that they are not permitted to enter such as a commercial or consumer drones and instead are provided a vector to move out of the region via a vector G. The semi-spherical and rectangular shape of the no fly zone can be sufficiently large with a base area so the drones avoid the no fly zone area.  See abstract and p. 17-20 and 30. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017.
Taveira discloses “…4. The method of claim 1, wherein the positional information comprises information regarding one or more flight restricted regions near the UAV (see FIG. 3a where the drone includes a first, a second and a third restricted area that a first drone cannot access 310a, 310b, 310c and each area in FIG. 3b includes subareas 320a, b where a first drone 100a is not allowed access but a second drone can access the subareas 100b) and/or one or more sub regions of the flight restricted regions near the UAV”. (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in further in view of Canadian patent Application Pub. No.: CA 3006037 C that was filed in 2015 to Ziemba et al.  
 Ziemba et al. teaches “…5. The method of claim 4, wherein the one or more sub regions comprise a base portion in a regular shape. (see FIG. 12 where the initial shape is show as 311 and the subregion is shown as block 309)

    PNG
    media_image4.png
    554
    755
    media_image4.png
    Greyscale
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ziemba since Ziemba teaches that a first shape can provide a first no fly zone area and a second area can provide a second no fly zone area 309 within the region 311.  Some drones (military, emergency medical drones) can be instructed to be allowed to enter. However, others receive a broadcast signal that they are not permitted to enter such as a commercial or consumer drones and instead are provided a vector to move out of the region via a vector G. The semi-spherical and rectangular shape of the no fly zone can be sufficiently large with a base area so the drones avoid the no fly zone area.  See abstract and p. 17-20 and 30. 

Claims 6-14 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017.
Taveira discloses “…6. The method of claim 4, wherein a given flight restricted region of the flight restricted regions is divided into two or more sub regions by the application processor”. (see FIG. 3a where the drone includes a first, a second and a third restricted area that a first drone cannot access 310a, 310b, 310c and each area in FIG. 3b includes subareas 320a, b where a first drone 100a is not allowed access but a second drone can access the subareas 100b)
Taveria discloses “ 7. The method of claim 4, wherein the positional information comprises information regarding how many flight restricted regions and/or sub regions are near the UAV. (see FIG. 2 c where the uav is directed to move away and not enter the restricted area 260a; 260b; see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)

    PNG
    media_image5.png
    730
    482
    media_image5.png
    Greyscale

Taveria discloses “ 8. The method of claim 4, wherein the positional information comprises an identifier (ID) of flight restricted region or sub region near the UAV. (see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a but a second drone can access 100b each of the subareas)
Taveria discloses “ 9. The method of claim 4, wherein the positional information comprises a distance between the UAV and the flight restricted region or sub region. (see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a but a second drone can access 100b each of the subareas)

Taveria discloses “ 10. The method of claim 9, wherein the distance is a shortest distance between the UAV and one edge of a flight restricted region or sub region at a side of the UAV in a horizontal direction.   (see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a and it moves along the edge of the area 320a but a second drone can access 100b each of the subareas and moves through all of the subareas)
Taveria discloses “ 11. The method of claim 10, wherein when the UAV is under the flight restricted region or sub region, the distance is not utilized to effect flight of the UAV. (see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a and it moves along the edge of the area 320a but a second drone can access 100b each of the subareas and moves through all of the subareas)
Taveira discloses “…12. The method of claim 4, wherein the positional information comprises a directional vector of the UAV relative to the flight restricted region or sub region. (see vector 321b of the drone 100b and see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a and it moves along the edge of the area 320a but a second drone can access 100b each of the subareas and moves through all of the subareas via a vector 321b)
Taveria discloses “ 13. The method of claim 12, wherein the directional vector of the UAV is a unit vector extending from a flight restricted region or sub region at a side of the UAV to the UAV in a horizontal direction. (see vector 321b of the drone 100b and see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a and it moves along the edge of the area 320a but a second drone can access 100b each of the subareas and moves through all of the subareas via a vector 321b)
Taveria discloses “ 14. The method of claim 12, wherein when the UAV is under the flight restricted region or sub region, the directional vector is not utilized to effect flight of the UAV. (see vector 321b of the drone 100b and see FIG. 3a where the regions are identified as area 1, 2, and n, and where the subareas are identified as 320a, b and c where one drone cannot access 100a and it moves along the edge of the area 320a along the curved path but a second drone can access 100b each of the subareas and moves through all of the subareas via a vector 321b)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in further in view of Canadian patent Application Pub. No.: CA 3006037 C that was filed in 2015 to Ziemba et al.  
 

Ziemba et al. teaches “…15. The method of claim 12, wherein the positional information comprises a plurality of directional vectors of the UAV relative to a plurality of flight restricted regions or sub regions.  (see FIG. 6a where the drone is provided a directional vector G to avoid the restricted area 311 and area 309 by the controller 200). 

    PNG
    media_image4.png
    554
    755
    media_image4.png
    Greyscale
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ziemba since Ziemba teaches that a first shape can provide a first no fly zone area and a second area can provide a second no fly zone area 309 within the region 311.  Some drones (military, emergency medical drones) can be instructed to be allowed to enter. However, others receive a broadcast signal that they are not permitted to enter such as a commercial or consumer drones and instead are provided a vector to move out of the region via a vector G. The semi-spherical and rectangular shape of the no fly zone can be sufficiently large with a base area so the drones avoid the no fly zone area.  See abstract and p. 17-20 and 30. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in view of European Patent Pub. No.: EP2884305A1 to Wang.

Wang teaches “…16. The method of claim 4, wherein the positional information comprises a height, to which the UAV is allowed to fly, based on current coordinates of the UAV. ”. (see col. 5, paragraph 18-23 where a camera perception image system can provide a signal of an image of the terrain) see paragraph 23-25 where the LIDAR is provided for a coarse phase evaluation and triangulated to formulate a 3D model of the terrain for review of a landing zone; see paragraph 13 where the depth features of each of the segmented regions is provided) (see claims 1-3) (see paragraph 23-28 and see FIG> 3 where when the landing zone is determined a super pixel region is determined in block 304 whereas when the non-land line exists);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of the primary reference to Taveira and the teachings of WANG since WANG teaches that a drone can scan an image and using LIDAR of a terrain.  Spectral image data that is visible or not visible to a human eye can be captured. Then a terrain can be plotted using the 3d model and a slope, a height variance and a fitting can be determined and a depth of each terrain point.   This can be used to determine if a landing site exists on the terrain and if not, the drone avoid that terrain for landing as being unsafe. Whereas a safe landing zone can be determined for the UAV.  For example, rough terrain and water can be excluded using the 3d and 2d image.    See col. 1-2 and paragraph 2-19, 26-31 and claims 1-2 of WANG. 
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in further in view of Chinese Patent Application Pub. No.: CN107209519B.  
Taveira is silent but the CN ‘519 teaches “…17. The method of claim 4, wherein the positional information comprises whether the UAV is under a flight restricted region or a sub region having a height restriction. (see abstract). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of the primary reference to Taveira and the teachings of the ‘519 since the ‘519 teaches that a drone can include an altitude limit. This can be stored on the uav or provided by a cloud server. See claim 1-10. The drone cannot exceed 120m above ground and will prevent collisions and provide a more stable operation of the drone. See abstract and paragraph 1-8 of the ‘519.  

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in further in view of Canadian patent Application Pub. No.: CA 3006037 C that was filed in 2015 to Ziemba et al.  
 
Ziemba teaches “…18. The method of claim 17, further comprising, with aid of the flight controller, determining whether to process a distance or directional vector to a flight restricted region or a sub region located horizontally relative to the UAV, or to process the height restriction, to which the UAV is subject, based on whether the UAV is under the flight restricted region or the sub region having the height restriction. (see FIG. 6a where the drone is provided a directional vector G to avoid the restricted area 311 and area 309 by the controller 200).

    PNG
    media_image4.png
    554
    755
    media_image4.png
    Greyscale
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ziemba since Ziemba teaches that a first shape can provide a first no fly zone area and a second area can provide a second no fly zone area 309 within the region 311.  Some drones (military, emergency medical drones) can be instructed to be allowed to enter. However, others receive a broadcast signal that they are not permitted to enter such as a commercial or consumer drones and instead are provided a vector to move out of the region via a vector G. The semi-spherical and rectangular shape of the no fly zone can be sufficiently large with a base area so the drones avoid the no fly zone area.  See abstract and p. 17-20 and 30. 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017 and in further in view of United States Patent No.: US9540102B2 to Levien. 
Levien teaches “…19. The method of claim 1, wherein the flight controller does not receive or process the flight restricted regions”. (see col. 48, lines 1-40 where the cloud can provide instructions as a service). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of the primary reference to Taveira and the teachings of Levien since Levien teaches that a drone can receive instructions from a cloud service. This can provide a less costly drone and instead use a thin client model.   See col. 48. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 20 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-17-2017.

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    749
    624
    media_image2.png
    Greyscale

Taveira discloses “ 20. A system for managing flight restricted regions for an unmanned aerial vehicle (UAV), the system comprising: an application processor configured to: receive region information regarding the flight restricted regions from a database; (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)and process the region information to obtain positional information of the flight restricted regions relative to the UAV based on the region information; , , (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131) and a flight controller in communication with the application processor, wherein the flight controller is configured to: receive the positional information of the flight restricted regions relative to the UAV; and control flight of the UAV based on the received positional information… ”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668